Protection of the Communities' financial interests - Fight against fraud - Annual reports 2005 and 2006 (debate)
The next item is the report by Mr Musotto, on behalf of the Committee on Budgetary Control, on protection of the Communities' financial interests - Fight against fraud - Annual reports 2005 and 2006.
rapporteur. - (IT) Mr President, Commissioner, ladies and gentlemen, I should like to begin by thanking Mr Kallas for his valuable cooperation with Parliament during its work. I am likewise grateful to OLAF, in the person of the Director, Franz-Hermann Brüner, for its unstinting support and for the vital work it does, which is far from easy. Finally, I would thank all my colleagues for their helpful contributions, as well as all the national bodies and institutions that have cooperated with us in this arduous task, especially - if I may - the Italian Guardia di finanza, whose approach in this field has been highly professional.
Protection of the Communities' financial interests is a subject of capital importance which affects us directly as States and as citizens; it must therefore be tackled with all due rigour and determination.
Today's resolution is intended as a practical response to the alarming phenomenon of Community fraud. The data gathered...
(The President interrupted the speaker to reprimand some Members who were causing a disturbance)
Thank you, Mr President. We are talking about transparency and there is also a need for common courtesy.
Today's resolution is intended as a practical response to the alarming phenomenon of Community fraud. The data gathered are worrying: in the areas of own resources, agricultural expenditure and structural actions, irregularities notified in 2006 totalled EUR 1 143 million, compared to EUR 1 024 million in the previous year. The statistics reveal an ever-increasing number of irregularities.
I would however point out that a large number of irregularities does not necessarily imply a high level of fraud; it may also demonstrate that the supervisory arrangements in place are effective and that there is close cooperation between the Member States and the Commission. In its annual report for 2006, the Commission rightly emphasised the importance of such cooperation for prevention purposes and for recovery work. So far, the statistics have relied on very diverse national structures with different administrative, judicial, supervisory and inspection systems.
In particular, we consider it unacceptable that Spain and Germany have not been forwarding information on irregularities to the Commission in electronic form, despite an obligation on all Member States to do so. The Community rules and the obligations arising from the fight against fraud must be implemented in the same way by all countries. To this end, closer cooperation between Member States and the Commission is vital to protect the Community's financial interests, which must be perceived as common interests going beyond those of individual states.
Greater synergy is required between the supervisory authorities and local administrations in terms of coordinating and exchanging information. Keeping the organisation and disbursement of funds at central level necessitates complex implementation arrangements and increases distances between the financial authorities and the final beneficiaries.
Simplification of the rules is another fundamental point touched upon in the report. The 2000-2006 programming period in fact proved that overly complicated rules contributed to the irregularities detected.
Finally, despite a slight improvement in recovery activity, recovery is still a problem which causes immense damage to the Community budget. In particular, a period of 39 months between the time when an irregularity is committed and the time when it is notified to the Commission is unacceptable, as such a delay makes recovery more difficult if not impossible.
Vice-President of the Commission. - Mr President, Mr Musotto's report covers two years of efforts to improve the protection of the financial interests of the European Union. A sound system of financial management needs to focus on expenditure and the control and fighting of irregularities, and especially those committed with fraudulent intent.
The report contains many of the same preoccupations as the discharge report, with the protection of financial interests being viewed, of course, as a core element of sound financial management, but the focus is different.
I would like to warmly thank the rapporteur, Mr Musotto, for a very focused report, which concentrates on the main issues and makes many calls on the Commission to strengthen efforts.
Allow me to comment on four of them. Firstly, the role of Member States: the report makes use of the wealth of figures and statistics on irregularities by Member States, and their financial impact. It does not hesitate to point out that some Member States perform better than others. I would stress once again that a high number of irregularities does not necessarily mean a high level of fraud, but it can be a good indicator of effective and thorough controls.
When I presented the Commission report in July, I emphasised the need for Member States to ensure a correct, complete and timely communication of data on irregularities. A good flow of information between the Member States and the Commission is essential for effective recovery and joint action against fraudsters. Many of them are doing this, but for some there is still room for improvement. The Commission, with the support of the European Parliament, will not shy away from reminding them of their responsibility.
I fully agree with the invitation expressed in the report for the Council to take up the annual reports and consider them at ministerial level. The EU's financial management system is complex, because responsibility is shared with the Member States. The increased focus on the national declarations, placing responsibility for spending with the Member States, should go hand in hand with cooperation over tackling irregularities and fighting fraud.
I very much welcome the report's focus on systemic and general issues rather than on individual cases, for which, as you know, OLAF is independent in its investigations.
The Commission fully agrees with the European Parliament on the need to analyse in greater depth the structures existing in Member States in charge of combating irregularities, to support them and facilitate cooperation and the exchange of information. This will be taken up in the 2008 report. This year's Commission report highlights the topics of risk analysis and risk management, exclusion databases and early-warning/whistleblower tools. In addition, the report examines the steps taken by Member States to improve recovery of amounts not collected or wrongly paid, as well as the mechanisms under national law for recovery by offsetting. The report also contains information on amounts recovered and the financial corrections, in particular when a payment has not been made in conformity with Community rules.
The role of organised crime, such as the Mafia, in undermining the EU's financial interests is a subject close to the heart of the rapporteur. OLAF has contributed to the Organised Crime Threat Assessment (OCTA) produced by Europol. I am happy to report that I have asked both bodies to continue to cooperate on the matter.
Value added tax and customs fraud is where the big money is. Sadly, it is an area where cooperation with Member States is often difficult. I will be very brief, and refer to what I will say on the Newton Dunn report, and thank the European Parliament for its ongoing support in underlining the useful role that cooperation at EU level can bring in this area.
My fourth and last comment will be on the revision of the OLAF regulation. The Commission tabled a proposal in this regard in May 2006. I remain convinced that it raises the main important issues relating to the effective functioning of the anti-fraud office, namely the flow of information, procedural rights and the complaints mechanism, the role of the supervisory committee and, more generally, governance and accountability. I very much hope that we can enter into interinstitutional discussions on finding solutions in the very near future and make progress on these important points.
The Musotto report reiterates the desire to group together anti-fraud legislation. From a political viewpoint I fully support this, but technically it will be a challenging task. The Commission will be ready to forward the requested analysis to the European Parliament by May this year.
draftsman of the opinion of the Committee on Regional Development. - (CS) Mr President, ladies and gentlemen, we have before us a report on the protection of the financial interests of the EU with the somewhat equivocal subheading: 'Fight against fraud'.
The actual focus of the report is not fraud as such, but rather irregularities. While fraud presupposes malicious intent, an irregularity can result from negligence or incorrect accounting procedures. In delicate areas such as financial relations within the EU such terminology, should be used circumspectly.
As the rapporteur for the Committee on Regional Development, I regret the increase in the number of irregularities detected in projects financed from Structural Funds. This reflects negatively on some Member States and their internal control mechanisms. Difficulties on the part of these countries should not, however, become a reason to re-evaluate the existing system of decentralised controls governing the use of Structural Funds. The responsibility is evident; it is individual and as such it also has to be enforceable.
Attaining an appropriate level in financial control mechanisms in individual Member States is the first necessary step. The following step is to ensure the recovery of sums unduly paid. A possible approach to this could be the suspension of regular payments to those Member States procrastinating over returning amounts paid under irregular circumstances.
The existence of imperfect control mechanisms has the potential to undermine confidence in the Structural Funds system and could cast a negative light on the EU as a whole.
Furthermore, we need controls with greater openness and transparency. I would therefore like to express my support for the European Transparency Initiative, according to which information on beneficiaries of assistance from Structural Funds would be published. As we are talking about managing public funds, certain demands should be placed on the beneficiaries of such assistance.
A prerequisite of a better assessment of control systems is closer collaboration with the Court of Auditors, which has to date been lacking. Whilst it is true that reports from the Court of Auditors make for tedious reading for the European institutions, this should be all the more reason to devote more attention to them, and is certainly preferable to burying one's head in the sand and avoiding responsibility.
draftsman of the opinion of the Committee on Agriculture and Rural Development. - (FI) Mr President, Francesco Musotto has produced an excellent report on the annual reports of the European Anti-Fraud Office 2005-2006, and I want to express my sincerest thanks for that. The number of irregularities notified by the Member States rose in 2006 to the equivalent of EUR 1 143 million. Of this, the European Agricultural Guidance and Guarantee Fund accounts for an amount of EUR 87 million. Although this is just 0.17% of the total for agricultural expenditure, EUR 49.7 billion, it nonetheless has to be viewed seriously. Approximately a third of these irregularities were cases of direct fraud.
With the new Regulation the Member States will be able to recover unjustified payments of aid more easily than before. That is why the Committee on Agriculture and Rural Development and the Committee on Budgetary Control consider it regrettable that the level of recovery of this aid remains low. The Commission should speed up the recovery process and if necessary apply corrective measures. Both committees also assure the Commission of their full support in rigorously applying the option of suspension of payments if the Commission does not have absolute guarantees that the Member State which is the beneficiary of funds has a reliable management and control system.
(Applause)
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, the EPP-ED Group is responsible for the report on the fight against fraud for the first time and we are very grateful to Mr Musotto for making OLAF's work and the cooperation with the Member States the focus of his report. He had to work very hard, having to contend with 630 pages of statistical material from 2005 and 2006 on the fight against fraud. His review reveals a very mixed picture and I believe that we really need to take action here. Uncovering irregularities does not appear to be a very important issue for the Member States. This is apparent from the fact that, yet again, the Council is absent from this very important debate, despite the fact that as the second arm of the budgetary authority, it should be concerned about what is happening to the taxpayers' money, which it is responsible for managing and disbursing.
The rapporteur proposes taking formal steps against Germany and Spain for their violations of EU law. Spain is only providing paper information about irregularities. Moreover, this information is extremely sketchy, as is apparent from the 18th Structural Funds report.
Germany is a very specific case. It takes longer to provide the information than the other Member States, and it is the only country which does not disclose names. How can OLAF do its job without names? The fraudsters are hiding behind data protection here, for the fact is, Mr Březina, that between 15% and 20% of the irregularities have some kind of fraudulent background. Germany is also putting obstacles in the way of OLAF's investigative work at local level, notably in cases of customs offences and export refunds. We are calling on the Commission to report on every Member State and its willingness or lack of willingness to cooperate, and to do so by the time the next OLAF report is due.
From our Group's perspective, the forthcoming reform of OLAF's legal basis must be utilised, first and foremost, to improve the working conditions in OLAF's cooperation with the Member States. I would like to express my warm thanks to OLAF itself and to the staff who are working in a very difficult area. I think that the outcomes really do stand up to scrutiny. However, I am also convinced that these outcomes could be improved through better cooperation with the Member States.
on behalf of the PSE group. - (HU) Mr President, Mr Vice-President, ladies and gentlemen, the European Parliament considers protection of the European Union's financial interests to be one of its most important tasks since, like all parliaments, it has the right and the duty to monitor expenditure. Moreover, the view that EU funds are inadequately looked after is increasingly widespread in Europe, so we also have a political debt to the public, to our constituents and to our taxpayers in this regard.
We put this legislative and political obligation into practice primarily by means of the discharge procedure, but in addition to this we have been producing regular reports on the protection of EU financial interests and the fight against fraud. Our aim in doing so is not to create a sensation or cause a scandal, but to expose the situation objectively and resolve any problems.
I would like to take this opportunity to congratulate my fellow Member, Mr Musotto, for this excellent report, and to express my gratitude to the Commission Vice-President, Mr Kallas, and OLAF Director-General, Mr Brüner, for the constructive cooperation they have demonstrated in this area too.
Despite the fact that these high-level reports are greeted with much appreciation year on year, we in the European institutions sometimes feel as if we are tilting at windmills, since the findings of the reports encounter resistance on the part of the Council, with the result that the Commission has not been able to put the necessary measures in place for years.
We believe that the weakest link is the attitude of Member States, since in some Member States - our fellow Member Mrs Grässle spoke just now about Germany in this connection - there is a failure to recognise how very important it is to ensure that EU funds are spent in accordance with the rules, that expenditures are subject to scrutiny, and that any amounts unduly paid are recovered.
We consider it particularly lamentable that VAT fraud in the form of 'carousel' transactions is becoming increasingly widespread throughout Europe, to the extent that we have no global figures on the amount involved, although some estimates suggest that it may be around 35-40% of the EU budget. It is time to take resolute action in this regard too, both in the interests of managing European affairs and in the interests of public opinion. Thank you very much.
on behalf of the UEN Group. - (PL) Mr President, as I take the floor on behalf of the Union for Europe of the Nations Group regarding protection of the Communities' financial interests, I should like to draw attention to the following issues. Firstly, there has been a significant increase in the sums affected by irregularities in the area of own resources, EUR 328 million in 2005 and EUR 353 million in 2006, compared with EUR 212 million in 2004. I should also mention the increase in irregularities in the area of structural actions: EUR 703 million in 2006 compared with EUR 601 million in 2005.
Secondly, there has been a marked reduction in the sums affected by irregularities in the area of agriculture. In 2006 the figure was EUR 82 million, compared with EUR 102 million in 2005. This reduction is worthy of particular note because very often expenditure on agriculture involves huge numbers of beneficiaries - farmers - who often have to cope on their own with the complicated procedure of accounting for the funding received.
Thirdly, I would like to highlight the statement in the report that some of the main reasons for the emergence of irregularities in budgetary expenditure are the complicated programming principles and ineffective monitoring and control methods.
Fourthly, the call for greater transparency when awarding resources should also be noted.
An important feature of this transparency is a commitment by the Member States to publish information on projects and beneficiaries of resources originating in all Community funds.
Mr President, the Commissioner said the same thing: the report does indeed overlap with the discharge procedure. In this sense, too, this debate is a warm-up act for the hearing next week with Commissioners Špidla and Hübner. We know the figures for reported irregularities. They do not tell the whole story, of course, but they do tell us a lot about the problems reported in the policy areas of own resources, agriculture and the Structural Funds. The report mentions a total of EUR 1.1 billion worth of reported irregularities and the trend is upward. We are back to the level of 2002, following better figures in 2003, 2004 and 2005. Agriculture is doing relatively well.
The problem sectors are clearly own resources and the Structural Funds: own resources accounted for EUR 325 million of reported irregularities and the Structural Funds accounted for EUR 700 million. Within the Structural Funds, five Member States accounted for 84% of the reported irregularities. Anyone who is interested can read which countries they are in Mr Musotto's report. It really is quite remarkable. It also has to be remembered that in the period before 2006, another EUR 1 billion of resources had yet to be recovered and that the Court of Auditors says that 12% of the Structural Funds in 2006 could not be paid out. This is the context in which the present discharge procedure is taking place and it is a cause of great concern to us. We will come back to this.
As far as own resources are concerned, the problem of cigarette fraud is being tackled properly. We had the agreement with Philip Morris. There is a new agreement with Japan Tobacco, which should deliver a lot of money and will also bring about a reduction in smuggling. The main problem area in own resources is the VAT 'carrousel' transactions. The figures are quoted: enormous amounts are involved, running into billions of euros. An investigation by the British House of Lords highlights this further. I am pleased that Parliament is tackling this. The Committee on Economic and Monetary Affairs has already organised a hearing and the Committee on Budgetary Control will do the same on 4 or 5 May. I hope that I, as rapporteur, will be able to produce as good a report on the VAT carrousels as my report on cigarette fraud.
on behalf of the IND/DEM Group. - Mr President, this report is a long catalogue of failure. It graphically illustrates how the amount of fraud, described as 'irregularities', is steadily rising and that attempts to deal with it are failing. It openly admits that fraud in 2006 in the areas of own resources - agricultural expenditure and Member States' structural actions - totalled EUR 1 143 million. It was EUR 922 million in 2003, so in just four years fraud has risen by over EUR 200 million.
I would remind everyone in this institution that these are not meaningless sums of money, but taxpayers' money. The EU is funded by its citizens, including hard-pressed taxpayers in the UK. They deserve better than this for their money. Governments of all Member States should be saying 'enough' already, and these appalling figures provide all the more reason why the government of my country should honour its manifesto commitment to give the British people a referendum on the Lisbon Treaty.
(DE) Mr President, it is no secret that the European Union has been battling for years to get its finances under control. We fund major companies which then relocate from one Member State to another, while small and medium-sized enterprises go away empty-handed. Indeed, the EU often does not appear to know who it is actually funding and who is pulling its strings. In my view, a register of lobbyists is long overdue.
The numerous irregularities also leave a bitter aftertaste, especially when they have a direct connection to the EU's institutions. In this context, freezing the EU funding for Bulgaria until the cases of corruption have been cleared up sends out an important signal. There is also the fact that some Member States apparently have little interest in recovering funds that have been paid out incorrectly. If cases from the 1990s are only now being closed, then obviously things are moving far too slowly in the EU.
(FI) Mr President, I want to thank the rapporteur, Mr Musotto. He has done a very thorough and excellent job. This report is crucially important, and the fight against fraud is something over which the confidence of the public is either won or lost. I think there are three very important problems contained in this report which need to be put right.
First of all, it is intolerable that some countries do not even provide information on agricultural expenditure. Germany and Spain are prime examples of this, and Germany does not even provide details of the individuals and companies which the European Anti-Fraud Office would definitely need in order to be able to address these matters. This is obviously something we cannot allow: all Member States must obey the rules. If a few big countries set a bad example, the situation does not look very good.
The second issue is that notification of irregularities can take up to 39 months - more than three years. That is far too long and does not inspire trust in the notion that the Member States are acting with sufficient vigilance.
The third issue, which is very interesting and important, is that specialised and organised crime is also occurring in this area. This is now so serious that all measures need to be taken to cut this sort of crime.
This is a very important report and every effort needs to be made to improve the situation in order to gain public confidence.
(Applause)
(DE) Mr President, ladies and gentlemen, I would like to express my sincere congratulations to the rapporteur. It is not an easy task, coming in new to such a comprehensive dossier, and I think we can be proud that Mr Musotto has done such a magnificent job. I think we can say this with confidence today, given that there are no amendments to this report for tomorrow. That, too, is a tribute to the rapporteur.
Secondly, it is apparently of no interest whatsoever to one of the budgetary authorities to find out what is happening to the taxpayers' money. Once again, the Council is shirking its responsibility. Whenever we talk about how European taxpayers' money is being spent and try to seek solutions to difficult issues, the Council simply absents itself. However, we have seen - and this brings me to the issue of what will happen with the discharges in our committee - that for years in the field of agricultural policy, where we have been resolute in our action and developed systems to control direct payments, irregularities have decreased.
In structural policy, on the other hand, where nothing has been done and where we have sat back and watched events unfold for years, the figures have gone up and up. This has been apparent for years, and has repeatedly featured in the fraud reports for years. Commissioner Kallas will see in the 2006 discharge that this is a problem and we will expect him to take action and not just sit back and watch.
That is why I would like you, Commissioner, to say this to those Member States which behave as if the rules that we have all devised do not apply to them, and this is also what the rapporteur says, with the full support of all the previous speakers: we want you to say, 'okay, we will put 10% of your funding on ice. It will form a reserve, and you can have the money once you have taken appropriate action'. That is a very practical demand from Parliament. It is not a plan of action; it is practical action. This is what we expect from the Commission, and then we will be very satisfied.
Once again, congratulations to the rapporteur.
Mr President, like the other speakers, I would like to congratulate the rapporteur on what is a very important report.
I am prompted to take part in this debate because of the focus on agriculture. Other speakers have said that there has been an improvement in terms of the controls and inspections, particularly when it comes to money given to farmers, and there is now the transparency initiative to publish what farmers are getting.
One of the difficulties for those in the farming community is that they believe very often they are guilty until proven innocent. Obviously, none of us can or will condone fraud, and because there is fraud in the EU budget there is a very poor public perception of the European Union and how it accounts for the money collected. If the public understood the European budget better, they might clamour a little louder for us to be harder on fraud.
It is important to stress the difference between fraud and irregularities, of which many are discovered, because they are very different. We cannot punish ourselves for irregularities, but we should punish fraud against the Community budget. This is an issue involving the Member States - as the last speaker said - because all the Member States signed up to the European Union in good faith and have pooled resources in certain policies, and it is up to us to ensure that the money we have pooled is well spent and that there is no fraud against the public purse.
Member States which are light on fraud, and take a light-touch approach, need to be punished in some way, but it is very important that Member States that perform well in this area are not penalised. It is therefore important for the Commission to take action at Member State level.
I shall finish by reiterating the very important point that, on the farming side, there is now a very strong feeling among those who farm that they are sometimes guilty until proven innocent. That is unacceptable, and we therefore need to be careful to get the balance right.
- (NL) Mr President, thank you for allowing me to speak again. Anyone who follows me in my political office and my statements knows that I am a critical politician and that I am also highly critical of the European Union but that I am still very strongly pro-European. I cannot therefore ignore the words of Mr Clark, who has meanwhile left the room. Like all Eurosceptics, Mr Clark uses half truths, complete lies and lots of oversimplifications on a frequent basis. He talked in his speech, for instance, of several million euros worth of fraud, while the report clearly states that we are dealing with irregularities. He invariably substitutes 'fraud' for the word 'irregularities'. That is crass, because that is not what it says in the report.
Secondly, he talks as if every disaster that befalls us comes from the European Union. I would just like to ask Mr Clark to read the report of the British House of Lords on VAT carrousels. Then he will see that his own authorities have not managed to put a stop to this VAT fraud. We are talking about GBP 3.5 to 4.5 billion of fraud a year. That is more than GBP 10 million a day! That is significantly more ...
(The President cut off the speaker)
(RO) Congratulations on Mr. Musotto's report. I consider that many irregularities from 2003-2006 would have the support of changing the rule of presentation of the Framework Programme 6, for instance, as compared to Framework 5. In Framework 5, the B party was anonymous and any reference to the country and to the person behind the project was penalized. In Frameworks 6 and 7, the anonymity disappeared. In Framework 8 is it possible to no longer resort to this system of advanced submission of projects?
(DE) Mr President, thank you for giving me the opportunity to speak again. I would like to thank Mr Bösch, not only for his praise of our rapporteur, but also for his fairness and help. Mr Bösch has been dealing with the fraud report for many years. Now we have this honour, and I think it is a great sign of strength in the Committee on Budgetary Control that we are in agreement here.
We have focused our full attention on the Member States. The Commission should also take with it the message that we want to help to bring this lack of clarity to an end. If we look at the figures on the recovery of funds, we see that we are dealing with a very wide range of opinions. That is why we are having this discussion as part of the current discharge procedure. Consequently, I really must ask the Commission to have the courage to say if it does not know certain things, so that we can help. I think that if we tackle the issue together, then together, we will be successful. Once again, very many thanks to Mr Bösch.
Vice-President of the Commission. - Mr President, I would like to thank the honourable Members for their comments on this report. We consider the report to be very focused and constructive. I have just two remarks on an issue raised by very many of you - namely, what is irregularity, what is fraud, and how should one approach recovery?
I can say that we have had one preliminary meeting with the relevant people at the Court of Auditors, and tried to harmonise the understanding of what is what. That will probably also help in all our future debates on discharge, and of course all the three reports - including the next one - are all very closely interrelated.
Secondly, I have raised this issue with the Council Presidency, and asked it to consider this parliamentary report during its proceedings, by which I mean to discuss this document within the framework of Ecofin. I hope it will do that. We will definitely, after the vote on this report, when it becomes an official document, also try to initiate this discussion in the Council, including at the level of the relevant subcommittees.
rapporteur. - (IT) Mr President, ladies and gentlemen, allow me firstly to thank all my colleagues for their kind words, and especially Mr Bösch whose earlier work laid the foundations for my own report.
I should like to emphasise a few points, the main one being the meeting of minds with Commissioner Kallas, particularly as concerns the nature of the regulatory mechanisms governing the disbursement of funds. The Commission has made an undertaking here. One important aspect underscored by Mr Kallas is that the more difficulties and complications there are, the harder it becomes to understand the rules and the easier it becomes for organised crime above all and for all forms of unlawful activity to move into these grey areas. Therefore simplification and, even more, a closing of the gap between those disbursing the sums of money and the beneficiaries is another means of achieving clarity, transparency and ease of understanding of the whole system.
The problem of recovery is a very real one. The procedures are too lengthy, and the capacity to punish those who defraud the European Community must be ensured by some kind of security or guarantee, to be applied through the banks. It is essential to devise methods of ensuring disbursement and, especially, of making it possible to recover these sums and hence assisting, improving and facilitating the speed of recovery.
I believe that, thanks to the cooperation, good will and political commitment of all of my colleagues, we have done a crucial job of work. There can be no doubt that this cooperation, this willingness and desire to stamp out a phenomenon that does enormous damage to the European Community is motivated solely by political concerns.
Of course, the absence of the Council has not made matters any easier; the presence of a representative would have enabled us to find out what the Council thinks. But Parliament is absolutely united and unanimous on these principles, and we therefore believe that we have done something positive which gives us hope for the future.
The debate is closed.
The vote will take place on 19 February 2008.
Written statements (Rule 142)
in writing. - (HU) Mr President, ladies and gentlemen, congratulations on this report, which highlights not only the successes of the recent past, but also some lamentable shortcomings and long-standing debts.
For me this report is very topical because in Hungary a decision has been made to establish a national anti-counterfeiting body. This body will primarily have a coordinating function linking the Hungarian Patent Office, other government agencies and actors in the economy, including functions connected with European Union-related data services.
We need to prepare ourselves for a long and futile battle. Knowledge - whether protected or in the public domain - is becoming increasingly widely accessible. A car on display in one room can be copied in the space of 5 minutes in the room next door. The result will not be any worse, just cheaper: it is up to us to decide whether to go ahead and buy the more expensive item anyway. We have to decide whether we are willing to pay for the intellectual achievement, the innovation, even if we have the option of choosing the secondary product or service that has no value added.
To do this requires considerable awareness and commitment. We cannot expect individual citizens to recognise these connections and make decisions based on values if our legislators or governments are unable to do so.
It is particularly important to reduce the number of irregularities relating to use of EU funds to below the tolerable error rate: fraud of this sort makes the European Union as a whole look ridiculous when it involves EU funds being used in a manner that contradicts the declared aims of the EU.